Citation Nr: 0712717	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  96-45 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected residuals of fractures of the 
left tibia and fibula.  

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected torn left extensor hallucis 
longus, left great toe.  

3.  Entitlement to secondary service connection for a 
cardiovascular disability.  

4.  Entitlement to a disability rating in excess of 20 
percent for chronic low back pain syndrome with degenerative 
disc disease of the lumbar spine.  

5.  Entitlement to a disability rating in excess of 10 
percent for a chronic adjustment disorder with depressed 
mood.  

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right lower extremity disorder; and if so, 
whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

The appeal arises from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied, in pertinent part, 
entitlement to increased ratings for the veteran's service 
connected left leg and left great toe disabilities and denied 
entitlement to service connection for a cardiovascular 
disability as secondary to the service-connected left lower 
extremity disabilities.  The veteran appealed to the Board of 
Veterans' Appeals, (Board) for a favorable resolution.  

In September 1997, the Board remanded the case to the RO for 
additional development.  In June 2002 and in April 2003, the 
Board undertook additional development of the case.  In 
August 2003, the initial three claims were remanded for 
further examination of the veteran and a medical opinion.  
That development has been completed.  

While the case was in remand status, additional issues were 
developed for appellate consideration.  In July 2002, the RO 
denied service connection for a right leg condition and 
granted service connection for a back condition with a 10 
percent evaluation.  The veteran did not file a timely notice 
of disagreement with that decision.  In April 2005, the 
veteran filed claims asserting that his service-connected 
left lower extremity disorders had gotten worse and caused 
right ankle, knee and hip pain, as well as back pain and a 
psychiatric disability.  Also in April 2005, the veteran 
filed a claim for a total disability rating based on 
individual unemployability.  That claim was denied in May 
2005 and a timely notice of disagreement is not of record, so 
that issue is not currently before the Board.  In August 
2005, the RO increased the evaluation for the service-
connected back disability to 20 percent and granted service 
connection for a nervous disorder, rated at 10 percent.  An 
October 2005 RO decision denied service connection for a 
right leg condition.  The veteran perfected timely appeals on 
these issues, so these additional issues are now before the 
Board.  

The issue of entitlement to service connection for a right 
lower extremity disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected residuals of fractures of the left 
tibia and fibula do not result in more than moderate 
impairment.  

2.  The service-connected torn left extensor hallucis longus, 
left great toe, is manifested by an inability to extend or 
flex the left great toe, which is no more than a moderate 
foot injury.  

3.  The veteran's cardiovascular disability is not caused or 
increased by a service-connected disability.  

4.  The service-connected chronic low back pain syndrome with 
degenerative disc disease of the lumbar spine is manifested 
by forward flexion to 60 degrees, with pain at 50 degrees, 
and an additional 20 percent limitation in the range of 
motion secondary to pain fatigue, weakness, and lack of 
endurance, following repetitive use.  

5.  The service-connected chronic low back pain syndrome with 
degenerative disc disease of the lumbar spine is manifested 
by mild incomplete paralysis of the right common peroneal 
nerve.  

6.  The service-connected chronic low back pain syndrome with 
degenerative disc disease of the lumbar spine is manifested 
by mild incomplete paralysis of the left common peroneal 
nerve.  

7.  The service-connected chronic adjustment disorder with 
depressed mood does not result in more than mild 
manifestations.  

8.  By rating decision in May 1995, the RO denied the 
veteran's claim for service connection for a right lower 
extremity disorder.  The veteran did not appeal.  

9.  Evidence received since May 1995 raises a reasonable 
possibility of substantiating the claim for service 
connection for a right lower extremity disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of fractures of the left tibia and fibula have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5262 
(2006).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected torn left extensor hallucis longus, left 
great toe, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5284 (2006).  

3.  The veteran's cardiovascular disability is not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  

4.  The criteria for a disability rating in excess of 20 
percent for chronic low back pain syndrome with degenerative 
disc disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5242 (2006).  

5.  The criteria for a 10 percent disability rating for mild 
incomplete paralysis of the right common peroneal nerve have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 8521 
(2006).  

6.  The criteria for a 10 percent disability rating for mild 
incomplete paralysis of the left common peroneal nerve have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 8521 
(2006).  

7.  The criteria for a rating in excess of 10 percent for a 
chronic adjustment disorder with depressed mood have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 9440 (2006).  

8.  The May 1995 rating decision denying service connection 
for a right lower extremity disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2006).  

9.  New and material evidence having been received, the claim 
of entitlement to service connection for a right lower 
extremity disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2002 (secondary service 
connection), October 2004 (secondary service connection and 
reopened claims), May 2005 (left leg and great toe ratings, 
and secondary service connection for cardiovascular 
disability), and June 2005 (service connection for right leg, 
spine, and psychiatric conditions), the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for increased ratings and for secondary service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed in May 2005 
and June 2005 to submit any evidence in his possession that 
pertained to his claims.  Although this notice was delivered 
after the initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in October 2005 
and March 2006, without taint from prior adjudications.  
Thus, the veteran was not precluded from participating 
effectively in the processing of his claims and the late 
notice did not affect the essential fairness of the decision. 

The notice required by the Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), pertaining to ratings and effective dates 
was provided in December 2006.  The veteran was not 
prejudiced because he had actual knowledge of his right to 
appeal for a higher rating and there is not evidence to 
support earlier effective dates.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Disability Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Residuals of Fractures of the Left Tibia and Fibula

Effective the date of the veteran's claim, in May 1994, the 
residuals of fractures of the left tibia and fibula have been 
rated as 20 percent disabling under diagnostic code 5262.  
This rating code provides a 20 percent evaluation if a 
malunion of the tibia and fibula results in moderate knee or 
ankle disability.  The next higher rating, 30 percent, 
requires a marked knee or ankle disability.  Impairment of 
the tibia and fibula will be rated as 40 percent disabling 
where there is a nonunion, with loose motion, requiring 
brace.  38 C.F.R. Part 4, Code 5262 (2006).  With these 
criteria in mind, the Board has reviewed the evidence 
including clinical notes and examination reports.  The 
following discussion will be limited to the records 
addressing the rating criteria.  

The service medical records show the veteran sustained a 
compound fracture of the tibia and fibula in August 1967.  
The fracture was reduced with casting.  On hospital 
discharge, in October 1967, diagnoses included compound 
fracture of the left tibia and fibula, distal third, and 
simple fracture of the left fibula, proximal third.  On VA 
examination, in July 1968, X-rays disclosed an old completely 
united, somewhat malaligned fracture of the distal thirds of 
the shafts of the tibia and fibula.  There was also an old 
fracture of the proximal end of the shaft of the fibula with 
bony union and malalignment.  An August 1968 rating decision 
granted service connection for the tibia and fibula fracture 
residuals, rated as 10 percent disabling.  Considering the 
antecedent medical findings, the grant of service connection 
for tibia and fibula fracture residuals would have included 
both fibula fracture sites, including the fracture of the 
proximal end of the shaft of the fibula, which would involve 
the knee.  

The veteran's claim for an increased rating was received in 
April 1994.  The file does not reflect VA examination or 
treatment within the year before the claim for increased 
compensation.  Cf. 38 C.F.R. § 3.157 (2006).  A subsequent 
rating decision granted a 20 percent rating effective the 
date the claim was received in April 1994.  Cf. 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  

VA clinical records dated in June and July 1995 reflect 
hypersensitivity over the fracture site.  In August 1995, 
there was tenderness to palpation over the anterior and 
medial aspects of the left ankle.  Dorsiflexion of both 
ankles was limited to 0 degrees.  In April 1996, the veteran 
could dorsiflex the foot against resistance.  

On VA examination of the veteran's joints, in May 1996, his 
medical history was reviewed.  He complained of difficulty 
standing and walking, as well as pain in the distal left leg 
and ankle.  Examination disclosed full flexion and extension 
at the left knee.  The left ankle had full plantar flexion, 
inversion and eversion.  Ankle dorsiflexion was limited to 
the neutral (0 degree) position.  Left leg circumference was 
1/2 inch smaller than the right.  A bony prominence was noted.  
There were scars over the anterior and posteriomedial aspects 
of the left ankle.  The Tinel's sign was positive over the 
posterior tibial nerve.  There was tenderness over the 
anterior aspect of the distal half of the left leg.  

The report of the May 1996 VA examination of the feet shows 
that the veteran's medical history was reviewed.  He 
particularly complained of left ankle pain.  The examiner 
found muscle power was 3/5 of the evertors, invertors, 
dorsiflexors, and plantar flexors of the left lower 
extremity, secondary to muscle guarding.  The range of joint 
motion was intact for the subtalar, ankle, and first 
metatarsophalangeal joints, bilaterally.  There was some 
hyperesthesia around the left lower ankle, with some edema 
noted.  There was slight supination of the left foot.  Gait 
appeared to be within normal limits.  

An October 1996 VA clinical note shows the veteran had been 
using a drop foot brace on the left and found it 
uncomfortable.  On standing, the left foot was found to have 
a decrease in heel lift, but it was stronger on standing or 
balancing on his left heel.  An electromyogram had revealed 
evidence of a left peroneal nerve injury.  It was the 
impression that with physical findings showing some strength 
in the left foot dorsiflexors, there was some questionable 
return of damaged peroneal nerve function.  

A February 2002 VA clinical note reflects mild skewing of the 
left foot plantarly.  The left foot had a supinated position 
and diffuse hyperkeratoses on the lateral aspect.  A limb 
length discrepancy was noted.  

The report of the June 2002 VA examination shows both knees 
had a slight valgus deformity and slight hyperextension.  The 
left side of the pelvis was slightly lower than the right.  
The left lower extremity length measured 351/2 inches as 
compared to 36 inches on the right.  The active range of left 
knee motion went from 0 to 130 degrees flexion and to 5 
degrees extension.  Left ankle examination revealed no gross 
joint swelling or tenderness.  There was no joint line 
tenderness.  Anterior and posterior drawer sign was negative.  
There was weakness of the muscles.  Ankle dorsiflexor and 
tibialis anterior were 4/5.  Peroneus longus and brevis were 
3-/5.  There was a palpable mass at the posterior aspect of 
the left heel with minimal tenderness.  There was decreased 
sensation along the superficial and deep peroneal nerve 
distribution.  The diagnosis was chronic pain in the left 
ankle secondary to muscle weakness of the ankle dorsiflexor 
or evertor and also possible peripheral neuropathy involving 
the left peroneal nerve, motor and sensory.  The examiner 
expressed the opinion that there was no significant joint 
pathology of the knees, except valgus and hyperextended 
joints in both knees.  

VA podiatry clinic notes of March 2004 reflect the veteran's 
complaints of chronic diffuse ankle pain.  There was no edema 
or erythema.  The left was 3 to 5 millimeters shorter than 
the right.  There was mild, diffuse hyperkeratosis on the 
lateral aspect of the left foot.  The range of motion was 
slightly diminished.  Dorsal flexion and plantar flexion were 
within normal limits.  Inversion and eversion were only 
slightly diminished.  There was left forefoot varus.  Similar 
findings were recorded in October 2004.  

The claims folder was reviewed prior to the November 2004 VA 
examination.  The veteran reported increased pain and 
decreased functional status.  He complained that left foot 
and ankle pain constantly bothered him.  Examination of the 
left ankle revealed marked tenderness/hypersensitivity in the 
distal third of the left leg, just above the malleoli.  There 
was no tenderness over the malleoli.  The left ankle was not 
grossly unstable.  A partial left foot drop was noted.  The 
veteran was able to dorsiflex the left ankle to the neutral 
position.  Plantar flexion went to 40 degrees actively and 45 
degrees passively.  There was 4/5 weakness of the invertors 
and everters of the left foot and ankle.  Extensor digitorum 
longus strength was 3 to 4/5.  Range of ankle motion was 
unchanged after repetitive range of motion.  There was 
fatigability and lack of endurance, but no gross 
incoordination.  The left shoe showed increased wear in the 
entire sole.  There was approximately 1 centimeter shortening 
of the left lower extremity as compared to the right.  

Examination of the knees disclosed bilateral patellofemoral 
crepitus.  There was no gross deformity of either knee, other 
than the veteran standing with his left knee in a hyperflexed 
position.  The left knee had no swelling, erythema, effusion 
or gross instability.  The veteran complained of tingling at 
extremes of left knee flexion.  The left knee extended to the 
0 degree, neutral position and flexed to 120 degrees actively 
and 110 degrees passively, with complaints of tightness on 
flexion greater than 100 degrees.  Anterior drawer, Lachman's 
and McMurray's tests were negative.  Range of motion after 
repetition remained unchanged, with some increased pain.  
There was no lack of endurance or gross incoordination of the 
left knee.  

X-rays of the left knee showed some internal rotation of the 
knee; the old healed fracture of the proximal shaft; mild 
thinning consistent with thinning of articular cartilages; 
and a small bone island in the intercondylar portion of the 
medial femoral condyle.  X-rays of the left ankle disclosed a 
well healed fracture of the tibia and fibula, in the distal 
third.  There was some posterior angulation but it was well 
remodeled with some degenerative changes.  

Pertinent diagnoses were well healed left distal third 
tibia/fibula fracture with posterior alignment of the 
fracture, in acceptable alignment; clinically bilateral 
patellofemoral pain syndrome with no radiographic evidence of 
degenerative changes in the patellofemoral joints; and 
degenerative changes of the left ankle with chronic pain.  

A VA podiatry clinic note of April 2005 reflects the presence 
of a limb length discrepancy, the left shorter than the 
right.  The veteran received gait training to improve his 
walking with the use of a cane.  In May 2005, the limb length 
discrepancy was again noted and he was instructed in the 
proper use of orthotics.  

The report of the September 2005 VA joints examination shows 
the claims folder was reviewed.  The veteran had a compound 
fracture of the tibia and fibula, in service, in 1967.  The 
report went on to state that the veteran had a fracture of 
the left proximal fibula in 1979, during his civilian 
employment.  The Board notes that a fracture of the left 
proximal fibula was first noted in the service medical 
records, in 1967.  The veteran complained of constant pain 
over the old fracture site in the distal portion of the left 
lower extremity, which he rated at 7-8/10.  He described it 
as a metal band around his leg.  He reported a pins and 
needles sensation in the left lower extremity while walking 
and standing for periods greater than 5 to 10 minutes.  He 
also complained of swelling at the old fracture site and left 
ankle, as well as shortening of the left leg.  The veteran 
reported using medication for pain control.  He wore 
ambulatory shoes and walked with the assistance of a cane.  
The examiner noted that the veteran was not wearing any 
special foot wear or orthotics, and had an antalgic gait.  
The left leg was 2 centimeters shorter than the right.  

Examination of the left leg disclosed tenderness over the 
distal third anterior surface of the left leg over the old 
fracture site.  There was tenderness over the callus from the 
fracture.  There was no gross instability or motion at the 
fracture site.  There was tenderness and mild swelling over 
the left ankle.  Left ankle circumference was 1/2 inch greater 
than the right.  There was no erythema or gross instability.  
The range of left ankle motion was 45 degrees plantar flexion 
with dorsiflexion limited to the neutral position due to 
tightness of the left Achilles tendon.  The range of motion 
was unchanged with repetitive movement, although the veteran 
reported increased pain.  There was no fatigability, lack of 
endurance, or gross incoordination.  Neurovascular findings 
were intact in the lower extremities.  Motor strength was 
symmetrical, bilaterally.  No weakness was noted; however the 
veteran complained of pain on muscle testing.  The diagnosis 
was malunited fracture, distal left tibia and fibula with 
recurvatum at the malunion site and a 2 centimeter shortening 
of the left lower extremity related to the tibia/fibula 
fracture with restricted range of motion of the left ankle 
due to Achilles tendon contracture.  

Conclusion

As noted above the current rating criteria provides a 20 
percent evaluation based on moderate knee or ankle 
disability.  The next higher rating, 30 percent, requires a 
marked knee or ankle disability.  38 C.F.R. Part 4, Code 5262 
(2006).  After reviewing the service medical records and the 
initial VA medical reports, the Board is convinced that the 
August 1968 grant of service connection for the tibia and 
fibula fracture residuals, would have included both fibula 
fracture sites, including the fracture of the proximal end of 
the shaft of the fibula and the distal third, as well as the 
fracture of the distal third of the tibia.  Thus, the Board 
has considered both knee and ankle impairment in rating the 
disability.  

The November 2004 VA examination revealed some crepitus and a 
mild restriction of motion in the left knee, which would have 
supported a minimal compensable rating of 10 percent under 
38 C.F.R. § 4.59.  The limitation of flexion to 120 degrees 
actively and 110 degrees passively, with complaints of 
tightness on flexion greater than 100 degrees, would not 
approximate any criteria for a higher rating based on 
limitation of motion.  Cf. 38 C.F.R. § 4.71a, Code 5260.  
Other findings were essentially normal.  There was no 
ankylosis, instability, cartilage impairment, or limitation 
of extension.  Similarly, the September 2005 joints 
examination showed a mild limitation of ankle motion.  While 
the normal 20 degrees of dorsiflexion was lost, there was 
normal plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II.  These mild knee and ankle disabilities do not 
combine to more than a moderate impairment of the tibia and 
fibula and do not approximate the marked impairment required 
for a higher rating.  38 C.F.R. § 4.7.  Further, there is no 
evidence of a nonunion, loose motion, or need for a brace, as 
required for a 40 percent rating.  38 C.F.R. Part 4, Code 
5262 (2006).  While the veteran may feel that his service-
connected disability warrants a higher rating, the findings 
of the trained medical professionals provide a preponderance 
of evidence against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Torn Left Extensor Hallucis Longus, Left Great Toe

The service medical records show a consultation in March 
1968. Examination revealed the veteran had a loss of left 
great toe extension.  It was the impression that he had a 
residual loss of function of the extensor hallucis longus due 
to either adhesions or lacerations of the tendon at the 
fracture site.  

On the July 1968 VA examination, the veteran reported that he 
could not move his left great toe.  The examiner found the 
toe was in a position of 25 degrees rotation, with a moderate 
restriction of plantar flexion.  There was no dorsiflexion.  
The examiner concluded that the extensor hallucis longus was 
probably torn.  

The August 1968 rating decision granted service connection 
for a torn left extensor hallucis longus, left great toe, 
rated as 10 percent disabling, under diagnostic code 5284.  
Other foot injuries will be rated as 10 percent disabling 
where moderate, 20 percent disabling where moderately severe 
and 30 percent disabling where severe.  The next higher 
rating, 40 percent, requires loss of use of the foot.  
38 C.F.R. Part 4, Code 5284 (2006).  

The report of the May 1996 VA examination of the feet shows 
that the veteran's medical history was reviewed.  He 
particularly complained of left ankle pain.  The examiner 
found that there was no dorsiflexion of the extensor hallucis 
longus of the left great toe.  

A February 2002 VA clinical note reflects mild skewing of the 
left foot plantarly.  The left foot had a supinated position 
and diffuse hyperkeratoses on the lateral aspect.  

On the November 2004 VA examination, extensor hallucis longus 
strength was 0/5.  The veteran was unable to extend his great 
toe.  

The report of the September 2005 VA foot examination shows 
the veteran complained of bilateral foot pain, which he rated 
at 8-9/10.  He stated that he could walk about 2 blocks 
before the pain became too intense.  He reported swelling 
toward the end of the day.  There was no weakness, stiffness, 
or area that became hot, red, or swollen.  Cold damp weather 
aggravated the pain.  The pain was precipitated by standing 
and walking and alleviated by being off his feet.  

The veteran walked with an antalgic gait and used a cane.  
His left foot cleared the ground, without a brace.  Achilles 
tendon reflexes were 0/4.  Response to sharp, dull and light 
touch stimuli was grossly intact with slight decrease in 
protective sensation at the digital level.  There was a 
hyperesthetic area near the left fracture site.  There was no 
evidence of corns or callosities and the nails were normal.  
Left ankle motion went from approximately neutral to 40 
degrees plantar flexion.  The left first metatarsal 
phalangeal joint revealed approximately 60 degrees passive 
dorsiflexion and 20 degrees of plantar flexion.  

The veteran could not actively dorsiflex or plantar flex his 
hallux (great toe) due to the paralysis condition.  Muscle 
power was approximately 3/5 for the inverters, 3/5 for the 
evertors, 4/5 for plantar flexion, and 3/5 in regard to the 
extensor digitorum longus tendon.  It was 0/5 for the 
extensor hallucis longus tendon.  There was no change after 
repetitive use.  All tendons except the extensor hallucis 
longus tendon, on the left, were intact.  They were not 
swollen.  There was no increase in local temperature.  There 
was a flexible flatfoot deformity on weight bearing.  There 
was no evidence of any joint effusion.  Although the veteran 
had complaints of pain in multiple areas of the foot, no 
obvious objective signs were noted.  

X-rays of the left foot disclosed a residual metaductus 
deformity and evidence of os perineum, as well as an os 
vesalianum.  That area was nontender clinically.  The 
diagnosis was status post paralysis or torn extensor hallucis 
longus tendon of the left foot.  

Conclusion

There is no rating code specifically for a torn extensor 
hallucis longus tendon.  The current 10 percent rating is 
assigned for a moderate foot injury.  The next higher 
evaluation, 20 percent, requires a moderately severe injury, 
while a 30 percent rating requires a severe injury and a 40 
percent rating requires loss of use of the foot.  38 C.F.R. 
Part 4, Code 5284.  It must be noted in his case that the 
veteran also has a flexible flat foot disorder involving both 
feet which is not service-connected.  VA can compensate only 
the service-connected torn tendon affecting the extension of 
the left great toe, and not his non-service-connected foot 
problems.  38 C.F.R. § 4.14 (2006).  The complete amputation 
of the great toe (without metatarsal involvement) would be 10 
percent disabling, so the loss of the ability to extend (or 
straighten) and flex (or bend) it would be no more than 10 
percent disabling.  Cf. 38 C.F.R. Part 4, Code 5171 (2006).  
While the veteran has many non-service-connected foot 
complaints, the medical reports provide a preponderance of 
competent medical evidence which establishes that the 
service-connected torn extensor hallucis longus tendon of the 
left foot is manifested solely by an inability to extend or 
flex the left great toe, which is no more than a moderate 
foot injury.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.

Secondary Service Connection for Cardiovascular Disability

In order to establish primary or direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may also be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  

In this case, there is no evidence of cardiovascular disease 
or injury in service and there is no competent medical 
evidence linking the veteran's current cardiovascular 
disability to service.  Rather, the veteran asserts that his 
service-connected orthopedic disorders contributed to a 
myocardial infarction in 1993.  Secondary service connection 
can indeed be granted where a service-connected disability is 
not the only cause but merely contributes to the disability.  
However, compensation can only be granted for that part of 
the secondary disability caused by the service-connected 
disorder.  See 38 C.F.R. § 3.22 (2006); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Further, an appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2004); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Secondary service connection 
requires competent evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  

In this case, there is abundant private medical evidence that 
the veteran suffered an acute myocardial infarction while 
working as an airline baggage handler in March 1993.  
However, there is no competent medical evidence to connect 
this incident to service or to a service-connected 
disability.  In fact, there are several competent medical 
opinions against a connection.  

In a letter dated in August 1993, S. A. M., M.D., discussed 
the veteran's history.  An examination performed in the 
doctor's office was consistent with an old inferior wall 
myocardial infarction.  The doctor expressed the opinion that 
the veteran sustained his recent acute myocardial infarction 
in the process of lifting heavy baggage during his work as a 
baggage handler for an airline.  "There is absolutely no 
question in my mind that with reasonable medical certainty 
[the veteran's] acute myocardial infarction was indeed 
precipitated by the heavy lifting required by his work as a 
baggage handler on March .. 1993."   

In a note dated in November 1998, C. S. M., M.D., wrote that 
the veteran worked lifting bags from a conveyor belt and felt 
back and chest pain.  The doctor stated that the veteran had 
a heart attack set off on lifting.  This opinion clearly 
related the veteran's myocardial infarction to the strain of 
lifting on his job in 1993.  The doctor added a note that the 
veteran's "cardiac condition could be related to his service 
activity."  This ending comment is purely speculative.  Not 
only does it use the speculative wording "could be," but 
the term "service activity" is ambiguous, and it cannot be 
determined whether the doctor was referring to a service-
connected disability or to some activity during active 
service.  More importantly, there is no explanation or 
analysis in this brief comment.  

On the January 2004 VA heart examination, the veteran's 
records were reviewed.  The clinician concluded that there 
was no justification for associating the veteran's leg 
injury, however distressing, with the onset of coronary 
artery disease.  Clearly, the most important risk factor for 
the veteran's coronary artery disease was his smoking.  The 
examiner noted that he was not aware of any connection 
between chronic orthopedic problems of the sort the veteran 
had suffered with the acceleration of atherosclerotic 
disease.  

Conclusion

The veteran does not have the medical training or experience 
to provide competent evidence as to the cause of his heart 
disease or his 1993 heart attack.  38 C.F.R. § 3.159(a) 
(2006); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) quoting 
Frye v. United States, 293 F.2d 1013, 1014 (1923).  The cause 
of the veteran's cardiovascular disorder has been considered 
by competent medical professionals.  His private doctors have 
linked it to the stress of his physical work many years after 
service and a VA doctor has specifically expressed the 
opinion that it is not connected to the service-connected 
disability.  Here, again, the preponderance of the evidence 
is against the claim, so the benefit of the doubt doctrine is 
not applicable, and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.

Chronic Low Back Pain Syndrome with 
Degenerative Disc Disease of the Lumbar Spine

The veteran did not file a timely notice of disagreement with 
the July 2002 RO decision that granted service connection for 
a back condition with a 10 percent evaluation.  In April 
2005, the veteran filed a claim asserting that his service-
connected back symptoms had increased in severity.  In August 
2005, the RO increased the evaluation for the service-
connected back disability to 20 percent.  

Effective September 23, 2002, intervertebral disc syndrome 
can be rated on based on incapacitating episodes.  For the 
purposes of rating under this criteria, an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  In 
this case, there is no evidence that a physician prescribed 
treatment including bed rest.  Thus, there are no 
incapacitating episodes that can be rated under these 
criteria.  38 C.F.R. Part 4, Code 5243 (2006).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2006).  

The current rating is 20 percent.  The next higher rating, 40 
percent requires ankylosis or a restriction of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
The X-ray studies and the motions demonstrated on VA 
examination establish that the veteran does not have 
ankylosis, or bony fixation of the spine.  There is no 
evidence that forward flexion of the thoracolumbar spine was 
restricted to 30 degrees or less in the year before the 
current claim for increase.  38 C.F.R. § 3.157.  There is 
only one examination since the April 2005 claim.  The June 
2005 VA spine examination shows forward flexion from 0 to 60 
degrees with pain at 50 degrees.  There was an additional 20 
percent limitation in the range of motion secondary to pain 
fatigue, weakness, and lack of endurance, following 
repetitive use.  Pain made a functional impact on limiting 
his range of motion.  Reducing the 60 degree range of motion 
by 20 percent would be 48 degrees.  The 20 percent reduction 
is not taken from the 50 degrees at which pain appeared 
because that would be compensating the pain symptoms twice.  
38 C.F.R. § 4.14 (2006).  Even if the 20 percent reduction 
was taken from the 50 degrees at which pain appeared, that 
would be limitation to 40 degrees.  None of these 
restrictions, considering all factors in accordance with 
38 C.F.R. §§ 4.40, 4.45 (2006) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995) would approximate the restriction to 
30 degrees or less required for the next higher rating.  
38 C.F.R. § 4.7 (2006).  While the veteran may feel that his 
service-connected back disorder warrants a higher evaluation, 
the findings of the trained medical personnel are 
significantly more probative in determining if the criteria 
for a higher rating have been met.  Here, the medical reports 
show, by a preponderance of evidence, that the service-
connected back disorder does not approximate the criteria for 
a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The new rating criteria provides that any associated 
objective neurologic abnormalities will be separately rated.  
The June 2002 VA examination identified the neurological 
deficits in the superficial and deep peroneal nerve 
distribution.  The June 2005 spine examination showed some 
mild neurologic deficits.  Lower extremity muscle strength 
was slightly reduced at 4/5 or 4+/5.  Deep tendon reflexes at 
the knees and ankles, bilaterally, were reduced slightly to 
1+, from a normal of 2+.  Straight leg raising was positive 
on both sides.  These findings approximate a slight or mild 
incomplete paralysis of the common peroneal nerve.  38 C.F.R. 
§ 4.124a, Code 8521.  The findings are only mildly abnormal 
and do not approximate the greater neurologic findings which 
would be indicative of a moderate or higher degree of 
neurological involvement.  38 C.F.R. § 4.7.  Consequently, 
the Board shall assign a 10 percent rating for mild 
incomplete paralysis of the right common peroneal nerve and a 
10 percent rating for mild incomplete paralysis of the left 
common peroneal nerve.  Diagnostic Code 8521.  

Chronic Adjustment Disorder with Depressed Mood

In April 2005, the veteran filed a claim asserting that his 
service-connected disabilities caused a psychiatric 
disability.  In August 2005, the RO considered the report of 
the June 2005 VA mental examination and granted service 
connection for a nervous disorder, rated as 10 percent 
disabling.  

The June 2005 VA mental examination report shows that the 
claims folder was reviewed and the veteran's medical history 
was summarized.  The veteran reported that he experienced 
anxiety after his heart attack, which led to him spending 
most of his time lying around the house.  It was noted that 
he had an angina attack in 1996, after arguing with his 
family.  His psychiatric symptoms were described as very 
mild, with periods of remission over the last 12 years.  He 
did not indicate any specific symptoms of depression (such as 
sadness, hopelessness, or irritability) and did not report 
significant overt anxiety.  

On mental status examination, the veteran was casually 
dressed, appropriately groomed, alert and overweight.  Was 
oriented in all spheres and made good eye contact.  He 
displayed appropriate behavior during the interview.  His 
mood was euthymic (normal).  His affect was appropriate to 
his thought content, although he showed little overt distress 
while discussing 12 years of inactivity.  He did not display 
impairment of communication or thought process.  His speech 
was generally spontaneous and coherent, with a normal rate 
and rhythm.  His thinking was relevant, logical, goal 
oriented and without evidence of a formal thought disorder.  
He did not report hallucinations or delusions.  There was no 
homicidal or suicidal ideation, content, or plan, or any 
history of assaultiveness.  Long and short term recall were 
grossly intact.  Attention and concentration were adequate.  
He denied current substance dependence or abuse.  He did not 
report any panic attacks, phobias, obsessive thoughts, or 
rituals which interfered with his functioning.  He indicated 
adequate maintenance of personal hygiene and competent 
management of finances, diet, and activities of daily living.  
Back and leg pain reportedly caused occasional sleep 
disturbance, but not fatigue or sleeplessness.  

The examiner expressed the opinion that the veteran's chronic 
adjustment disorder with depressed mood was at least as 
likely as not related to (but not solely caused by) his 
service-connected leg and back problems.  It was noted that 
the veteran's primary psychological complaint was anxiety 
secondary to his coronary artery disease and heart attack, 
which was less likely than not related to his service-
connected disabilities.  Diagnosis were anxiety disorder NOS 
(not otherwise specified), secondary to coronary artery 
disease; and adjustment disorder, chronic, with depressed 
mood.  The doctor indicated that the current GAF was 69 
reflecting both service-connected and non-service-connected 
disorders.  The GAF for the past year was estimated from 68 
to 72.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF from 71 to 80 
represents, if symptoms are present, they are transient and 
expectable reaction to psychosocial stressors (e.g. 
difficulty concentrating after a family argument); no more 
than slight impairment in social, occupational, or school 
functioning (e.g. temporarily falling behind in school work).  
So, a GAF of 69, reflects a medical opinion that the 
disability is not only mild, but to the more mild end of the 
mild range.  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including a chronic adjustment 
disorder, is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................70 
percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.........................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication....................................................0 
percent. 
38 C.F.R. § 4.130, Code 9440 (2006).  

Conclusion

The findings of the trained medical professionals provide the 
most probative evidence in determining if the rating criteria 
have been met.  Here, the examiner found that the veteran had 
a GAF of 69, indicative of a mild disability.  The examiner 
backed-up this opinion with a detailed and comprehensive 
report, which showed many normal findings with only a few 
mild deficits.  Most importantly, the objective findings 
clearly establish that the veteran does not have any of the 
objective findings consistent with a rating of 30 percent or 
more.  Consequently, the Board finds that the preponderance 
of competent evidence compels the conclusion that the 
service-connected adjustment disorder does not result in more 
than mild impairment.  As the preponderance of the evidence 
is against the veteran's claim for an increased rating for 
his service connected chronic adjustment disorder with 
depressed mood, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.

Staged Ratings

The Board notes that some of the evaluations considered here 
are initial ratings while others have been on appeal for 
several years.  The Board has considered the issues raised by 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999) and 
whether staged ratings should be assigned.  We conclude that 
the conditions addressed have not significantly changed and 
uniform ratings are appropriate in this case. 

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

A Right Lower Extremity Disorder

In May 1995, the RO denied service connection for a right 
lower extremity disorder claimed as secondary to the service-
connected left lower extremity disorder.  The veteran did not 
perfect a timely appeal of that decision.  Decisions of the 
RO which are not appealed are final.  38 U.S.C. 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. 3.160, 20.1103 (2006).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The evidence at the time of the May 1995 decision included 
service medical records, the report of the July 1968 VA 
examination, VA orthopedic clinic notes and X-rays from 1981, 
and reports of VA bones examinations in July 1992 and 
December 1992.  None of these identified any chronic right 
lower extremity disability or related such a disability to a 
service-connected disability.  

In October 1996, the veteran complained of right knee pain, 
although the focus was on the left lower extremity and there 
was no right knee diagnosis.  On the June 2002 VA 
examination, the clinician concluded that there were no 
supportive findings of right hip and knee pain secondary to 
the service-connected left lower extremity fracture.  The 
veteran was examined and X-ray studies were done in November 
2004.  The diagnosis was age-related degenerative joint 
disease of the medial compartment of the right knee.  The 
February 2005 rating decision confirmed and continued the 
previous denial of service connection for a right knee 
disorder.  

In a letter dated in June 2005, a private physician, I. C., 
M.D., reported the veteran's right knee had a marked 
limitation of motion and degenerative changes, with a 
diagnosis of right knee pain.  The doctor expressed the 
opinion that there was a correlation between the preexistent 
left knee service-connected injury, continuous limping, and 
the current disability into the right knee.  This opinion 
presents competent evidence of both a current right knee 
disability and, for the first time, a connection between that 
disability and a service-connected disability.  It meets the 
definition of new and material evidence and serves to reopen 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

A disability rating in excess of 20 percent for service-
connected residuals of fractures of the left tibia and 
fibula, is denied.  

A disability rating in excess of 10 percent for service-
connected torn left extensor hallucis longus, left great toe, 
is denied.  

Secondary service connection for a cardiovascular disability 
is denied.  

A disability rating in excess of 20 percent for the 
orthopedic manifestations of chronic low back pain syndrome 
with degenerative disc disease of the lumbar spine is denied.  

A 10 percent rating for mild incomplete paralysis of the 
right common peroneal nerve is granted, subject to the law 
and regulations governing the payment of monetary awards.  

A 10 percent rating for mild incomplete paralysis of the left 
common peroneal nerve is granted, subject to the law and 
regulations governing the payment of monetary awards.  

A disability rating in excess of 10 percent for a chronic 
adjustment disorder with depressed mood is denied.  

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for a right lower extremity disorder is granted.  


REMAND

A private physician has expressed the opinion that the 
veteran has a right knee disorder secondary to a service-
connected left knee disability.  When asked to comment on 
this opinion, a VA doctor discounted it, stating that review 
of the service medical records did not identify any left knee 
service-connected injury.  However, the Board's review of the 
record discloses evidence of a left knee injury in service.  
The veteran was injured in August 1967.  On hospital 
discharge, in October 1967, diagnoses included compound 
fracture of the left tibia and fibula, distal third, and 
simple fracture of the left fibula, proximal third.  A 
December 1967 note reflects the veteran was still on crutches 
and had swelling of the left knee.  While the X-rays in 
service did not address the left knee, shortly after service, 
in July 1968, VA X-rays disclosed an old fracture of the 
proximal end of the shaft of the fibula with bony union and 
malalignment.  The July 1968 VA examination concluded with a 
diagnosis of fracture left lower tibia and fibula, also 
fibular head with residuals.  These findings during and 
shortly after service lead the Board to conclude that the 
August 1968 rating decision granting service connection for 
the tibia and fibula fracture residuals, included the left 
knee symptoms related to the fracture of the proximal end of 
the shaft of the left fibula.  Consequently, a medical 
opinion which considers the service-connected left knee is 
needed.   

Accordingly, the issue of entitlement to service connection 
for a right lower extremity disorder is REMANDED for the 
following action:

1.  The veteran should be examined by a 
VA physician who was not involved with 
the September 2005 joints examination 
and opinion.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  X-ray 
studies of the knees and any other 
studies necessary to respond to the 
following questions should be done.  
The examiner should respond to the 
following with a complete explanation.  
a.  What are the current manifestations 
of left and right knee disabilities?  
b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the service-connected fracture of the 
proximal and distal ends of the shaft 
of the left fibula caused or increased 
all or part of the veteran's right knee 
disability?  

2.  Thereafter, readjudicate the claim 
of entitlement to service connection 
for a right lower extremity disorder.  
If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file 


since the last statement of the case.  
The veteran and his representative 
should be afforded the applicable time 
period in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


